A formal petition having been filed in this cause, to which an answer was thereafter filed by respondent, and the matter *832coming on in due course to be heard in this court at Elizabeth, and a basis of settlement having been arrived at by and between the parties and the matter having been submitted to the court and the facts having been stipulated, it is found and determined as follows:
That on September 1st, 1928, petitioner was employed by respondent at a wage of $25 per week. On said date, he sustained an accident resulting in two weeks’ temporary disability and no permanent disability^. The nature of the accident and whether or not it arose out of the course of his employment is disputed. Petitioner alleges that he was thrown off a wagon, bumping his head and receiving a cut which required five stitches. Respondent says that petitioner at the time was engaged in a fist fight not arising out of and in the course of his employment and as a result of which petitioner sustained minor cuts and bruises. Petitioner went back to work within three weeks of said accident and has been working steadily since that time. Petitioner states that he feels all right and has no ill effects from said accident. Respondent taking into consideration the allegations of the petitioner as to the injuries he received and any and all after effects of said injury, including any developments, if any, in the future as to his alleged injuries and directly or indirectly resulting therefrom, and making all these things a primary element in said settlement is willing to settle finally the matter of petitioner’s injuries in any way directly or indirectly arising out of the above-mentioned accident by paying petitioner the said two weeks’ temporary disability and, in addition thereto, a counsel fee of $15' to petitioner’s attorney.
It is, therefore, ordered that judgment final be entered in favor of the petitioner and against the respondent for two weeks temporary disability, at $16.66 per week, amounting to $33.32, and
It is further ordered that the respondent pay to the petitioner’s attorney, as counsel fee, the sum of $15.
Charles E. Corbin, Deputy Commissioner.